         Case 1:16-cv-07926-JPO Document 220 Filed 03/25/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


In re Mylan N.V. Securities Litigation                 Case No. 1:16-CV-07926 (JPO)



                              ORDER ESTABLISHING PROGRAM
                             AND SCHEDULE FOR CLASS NOTICE

       By Order dated April 6, 2020 (ECF No. 140), this Court certified the following class in

this action (the “Class”):

       All persons or entities that purchased Mylan N.V. and/or Mylan N.V.’s predecessor,
       Mylan Inc., common stock between February 21, 2012 and May 24, 2019, both dates
       inclusive (the “Class Period”), excluding Defendants, current and former officers and
       directors of Mylan, members of their immediate families and their legal
       representatives, heirs, successors or assigns, and any entity in which Defendants have
       or had a controlling interest.

       The Court hereby establishes the following program and schedule for notice to the Class

of this pending class action:

       1.      The Court approves the Postcard Notice of Pendency of Class Action, attached

hereto as Exhibit A;

       2.      The Court approves the Long-Form Notice of Pendency of Class Action, attached

hereto as Exhibit B;

       3.      The Court approves the Summary Notice, attached hereto as Exhibit C;

       4.      Pomerantz LLP (“Class Counsel”) may employ JND Legal Administrator as notice

administrator (the “Notice Administrator”), to assist in the providing of class notice;

       5.      Within 10 business days after entry of this Order, Viatris Inc. shall instruct its

securities transfer agent to produce to the Notice Administrator a list, in electronic form, of all

persons who purchased Mylan N.V. and/or Mylan N.V.’s predecessor, Mylan Inc., common stock

during the Class Period (the “Transfer List”);


                                                   1
         Case 1:16-cv-07926-JPO Document 220 Filed 03/25/21 Page 2 of 3




        6.      Class Counsel shall cause to be mailed, by first class mail, the Postcard Notice of

Pendency of Class Action, substantially in the form annexed hereto as Exhibit A, to each class

member identified on the transfer agent records and all class members who can be identified

through reasonable effort within twenty-one (21) calendar days of its receipt of the Transfer List

(the “Notice Date”);

        7.      Class Counsel shall cause copies of the Long-Form Notice of Pendency of Class

Action, substantially in the form annexed hereto as Exhibit B, and a Hebrew translation of the

Long-Form Notice of Pendency of Class Action, to be posted on a website,

www.MylanSecuritiesLitigation.com;

        8.      Class Counsel may employ JND Legal Administrator as notice administrator (the

“Notice Administrator”), to assist in the providing of class notice;

        9.      No later than 21 calendar days after the Notice Administrator receives the

Transfer List, the Notice Administrator shall solicit information from brokers and other

nominees who held any Mylan common stock purchased or acquired during the Class Period as

nominee for a beneficial owner. Brokers and other nominees, within 10 days of receiving the

Notice, must either (1) request from the Notice Administrator sufficient copies of the Postcard

Notice to forward to all such beneficial owners or (2) provide a list of the names and addresses of

such beneficial owners to the Notice Administrator, preferably in an MS Excel data table setting

forth: (a) title/registration, (b) street address, (c) city/state/zip; on electronic mailing labels in

MS Word file (label size Avery #5162), or printed out on physical mailing labels. Upon full

compliance with these directions, such nominees may seek reimbursement of their reasonable

expenses actually incurred, by providing the Notice Administrator with documentation

supporting the expenses for which reimbursement is sought.




                                                   2
         Case 1:16-cv-07926-JPO Document 220 Filed 03/25/21 Page 3 of 3




        10.    Class Counsel shall cause the Summary Notice, substantially in the form annexed

hereto as Exhibit C, to be disseminated via Investor’s Business Weekly and PR Newswire, and a

Hebrew translation of the Summary Notice to be disseminated over each of the following Israeli

publications: (i) Israel (Yi) Hayom and (ii) Globes, within ten (10) business day after the Notice

Date;

        11.    Should any members of the Class wish to exclude themselves, they must

postmark such requests for exclusions no later than sixty (60) calendar days after the Notice

Date;

        12.    The requests for exclusion must include the Class member’s name, address,

telephone number, and signature, as well as the total number of Mylan shares purchased or

acquired and the date the Mylan shares were purchased or acquired;

        13.    Class Counsel will direct the Notice Administrator to notify Defendants’ counsel

of record, in writing, of the requests for exclusion it receives, including the name and address of

the person or entity, and the number of shares purchased. The Notice Administrator will

transmit this information to Defendants’ counsel no later than thirty (30) calendar days after the

deadline for exclusion; and

        14.    The costs of the notice process shall be borne by Plaintiffs and/or Class Counsel,

and not by Defendants. The Clerk shall close Dkt. No. 218.

Dated: March 25, 2021
       New York, New York

        SO ORDERED.



                                             _____________________________________
                                                     The Honorable J. Paul Oetken
                                                      United States District Judge



                                                3
